DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 03/04/2022.
           
Claims 1, 3, 4, and 6-10 have been examined and allowed. Claims 2 and 5 have been cancelled. Claims 1 and 6-10 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022  has been entered.

Examiner’s Amendment 

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Akihiro Matsuya (Reg. No. 76,573) on 05/25/2022.

Amendments to the Claims:

This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended) A learned model integration method for integrating multiple different learned models, each of the multiple different learned models obtained by letting a learning model learn a predetermined data group, the learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged, the method comprising:
reading data related to the multiple different learned models, each learned model individually comprising a tree structure, from a predetermined memory; and
integrating the multiple different learned models into a single learned model: 
by copying, into the single learned model, a node constituting a tree structure related to the multiple different learned models when the node exists in only one learned model, and
by integrating nodes constituting a tree structure related to the multiple different learned models when the nodes exist in corresponding positions in the multiple learned models, and
wherein in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated; and
wherein
the data reading further comprises reading a parameter file including parameters corresponding to learning conditions of the learned models, and
the learned model integration method further comprises determining in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating is performed, and when the predetermined parameters do not match, the integrating is not performed.

2. 	(Canceled)
3. 	(Previously Presented) The learned model integration method according to Claim 1, wherein
each node of the multiple different learned models is associated with a learning-related parameter generated in the process of the learning, and the number of pieces of data included in a state space corresponding to each node, and
the integrating further comprises:
adding, for integration of the nodes, the numbers of pieces of data related to multiple nodes to be integrated, and
error amount adding of performing, for integration of the nodes, weighted addition on the learning-related parameters associated with multiple nodes to be integrated, according to the numbers of pieces of data.

4. 	(Original) The learned model integration method according to Claim 3, wherein the learning-related parameter is generated in the process of the learning for each node and is an error amount corresponding to prediction accuracy.5.	 (Canceled)
6. 	(Currently Amended) A learned model integrating apparatus for integrating multiple different learned models, each of the multiple different learned models obtained by letting a learning model learn a predetermined data group, the learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged, the apparatus comprising:
a predetermined memory; and
a processor:
to read data related to the multiple different learned models, each learned model individually comprising a tree structure, from the predetermined memory; and
 to integrate the multiple different learned models into a single learned model:
by copying, into the single learned model, a node constituting a tree structure related to the multiple different learned models when the node exists in only one learned model, and
by integrating nodes constituting a tree structure related to the multiple different learned models when the nodes exist in corresponding positions in the multiple learned models, and
wherein in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated; and
wherein
the to read data further comprises reading a parameter file including parameters corresponding to learning conditions of the learned models, and
the learned model integrating apparatus is further configured to determine in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating is performed, and when the predetermined parameters do not match, the integrating is not performed.


7. 	(Currently Amended) A non-transitory computer readable storage medium encoded with computer readable instructions, which, when executed by processor circuitry, causes the processor circuitry to perform a method for making a computer function as a learned model integrating apparatus for integrating multiple different learned models, each of the multiple different learned models obtained by letting a learning model learn a predetermined data group, the learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged, the method comprising:
reading data related to the multiple different learned models, each learned model individually comprising a tree structure, from a predetermined memory; and
integrating the multiple different learned models into a single learned model:
by copying, into the single learned model, a node constituting a tree structure related to the multiple different learned models when the node exists in only one learned model, and
by integrating nodes constituting a tree structure related to the multiple different learned models when the nodes exist in corresponding positions in the multiple learned models, and
wherein in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated; and
wherein
the data reading further comprises reading a parameter file including parameters corresponding to learning conditions of the learned models, and
the method further comprises determining in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating is performed, and when the predetermined parameters do not match, the integrating is not performed.


8. 	(Currently Amended) An IC chip comprising a function of integrating multiple different learned models, each of the multiple different learned models obtained by letting a learning model learn a predetermined data group, the learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged, the IC chip comprising:
a predetermined memory;
a data reader configured to read data related to the multiple different learned models, each learned model individually comprising a tree structure, from the predetermined memory; and
an integrator configured to integrate the multiple different learned models into a single learned model:
by copying, into the single learned model, a node constituting a tree structure related to the multiple different learned models when the node exists in only one learned model, and
by integrating nodes constituting a tree structure related to the multiple different learned models when the nodes exist in corresponding positions in the multiple learned models, and
wherein in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated; and
wherein
the data reader further comprises reading a parameter file including parameters corresponding to learning conditions of the learned models, and
the IC chip further determining in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating is performed, and when the predetermined parameters do not match, the integrating is not performed.

9. 	(Currently Amended) An integration processing system comprising:
a learning apparatus layer including one or more learning apparatuses for performing learning processing based on a predetermined data group according to a learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged, thereby generating learned models; and
an integrating apparatus layer including one or more learned model integrating apparatuses that are connected to the learning apparatus layer via communication and integrate the learned models generated in the learning apparatuses, the learned model integrating apparatus comprising:
a predetermined memory; and
a processor:
to read data related to multiple different learned models, each learned model individually comprising a tree structure, from the predetermined memory; and
to integrate the multiple different learned models into a single learned model:
by copying, into the single learned model, a node constituting a tree structure related to the multiple different learned models when the node exists in only one learned model, and
by integrating nodes constituting a tree structure related to the multiple different learned models when the nodes exist in corresponding positions in the multiple learned models, and
wherein in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated; and
wherein
the to read data further comprises reading a parameter file including parameters corresponding to learning conditions of the learned models, and
the learned model integrating apparatus is further configured to determine in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating is performed, and when the predetermined parameters do not match, the integrating is not performed.

10. 	(Currently Amended) A learned model integrating apparatus for integrating multiple different learned models, each of the multiple different learned models obtained by letting a learning model learn a predetermined data group, the learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged, the apparatus comprising:
a predetermined memory; and
a processor, and
wherein data related to the multiple different learned models, each learned model individually comprising a tree structure, from the predetermined memory is read by the processor;
wherein, by the processor, the multiple different learned models are integrated into a single learned model:
by copying, into the single learned model, a node constituting a tree structure related to the multiple different learned models when the node exists in only one learned model, and
by integrating nodes constituting a tree structure related to the multiple different learned models when the nodes exist in corresponding positions in the multiple learned models, and
wherein in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated; and
wherein
the data further comprises a parameter file including parameters corresponding to learning conditions of the learned models, and
the learned model integrating apparatus is further configured to determine in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating is performed, and when the predetermined parameters do not match, the integrating is not performed.



Reasons for Allowance

4.	Claims 1, 3, 4, and 6-10 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 6, and 7-10. 

The features as recited in independent Claims 1, 6, and 7-10: “integrating the multiple different learned models into a single learned model: by copying, into the single learned model, a node constituting a tree structure related to the multiple different learned models when the node exists in only one learned model, and by integrating nodes constituting a tree structure related to the multiple different learned models when the nodes exist in corresponding positions in the multiple learned models, and wherein in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated; and wherein the data reading further comprises reading a parameter file including parameters corresponding to learning conditions of the learned models, and the learned model integration method further comprises determining in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating is performed, and when the predetermined parameters do not match, the integrating is not performed,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176